Title: To Thomas Jefferson from William Strickland, 28 May 1796
From: Strickland, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        London May 28th: 1796
                    
                    As soon as it was in my power after my return to England I set about procuring the different kinds of Peas and Vetches which are cultivated in this country and which I promised to send you; as they were to be obtaind from different and distant parts of the Kingdom they were not to be collected together at an earlier period than the present, which indeed is as early as is requisite as they could not have been sown before the next season; a box marked  V.irginia. forming nearly a cube of fifteen or sixteen inches containing those seeds, some others which I thought might be useful to you, and some recent publications, I put yesterday into the hands of Mr: Alexander Donald (now residing at No: 5 Great Winchester Street, Broad Street) who took the charge of them and said he would have them conveyed to you by the first eligible opportunity. On the contents of the box it is not necessary for me here to enlarge, because should it arrive safe, you will find within it every necessary information, and should it not reach its destination, whatever might be said here would prove useless; I shall rejoice hereafter to hear that the contents of it, answer your and my expectation.
                    I have enquired of Faden respecting your map of Spanish America; he informs me that it is in his possession, and that he wishes to keep it till about Christmas next: but will deliver it up at any time to any one you may direct to receive it; and that if you direct no one to receive it, he will after that period sent it to me; he desires me to inform you that he expects his map to be out before this time twelve-month, and that you will find it far more compleat than you could have foreseen in consequence of some maps, hitherto unknown of, which he has received from Portugal and information he has obtaind from late travellers in the Spanish dominions. Should your map come into my possession I will carefully preserve it, till I receive your direction for its safe conveyance to you.
                    I have made enquiries about the machine for ascertaining the power required for the draft of Ploughs, and am informed by those who have tried it, that it answers well the purpose. It acts by means of a spring fixed on the swinging-tree by which the Plough is drawn; this spring being depressed by the force applied, shews by means of an index the  number of ℔s: weight (or consequently proportion of strength) required to draw the plough, or any other body, to which it may be applied; the machine is very simple, and is the contrivance of and is sold by Winlaw, in Margaret Street, Cavendish Square; and the price of it is Five Guineas. I think I have now executed all the commissions with which you entrusted me, but in return for the civilities I received from you in America, shall never be happier than in being favourd with your commands, whenever I can be of any service to you in this country.
                    In your Notes on Virginia, of which the world looks and wishes for a new and enlarged edition, because no one is so well qualified as yourself to afford an history of your country in all its branches, political, Philosophical, and Natural, notice is taken of several caverns in the Mountains from which issue strong currents of air; this is said to be very cold, tho’ the temperature probably does not fall much below 60 degrees of Farenheits thermometer, the usual temperature of the water and consequently of the earth in the climate of Virginia, but which affords a sensation of greater cold, in consequence of the violence with which the current impinges upon the surface of the body. That air issues out of caverns into open day, has been observed in other countries, and may be accounted for, from the streams of air which are known to circulate within the bowels of the earth in these particular places meeting with a vent, and which being colder, are also heavier than the air without the earth and consequently rush forward to take its place; and therefore these currents of air are probably stronger, in proportion as the weather is hotter; but I was informed by a gentleman, whose authority and accuracy of observation I cannot doubt, that several caves have of late been discovered (and in consequence of the recent discovery I take the liberty of mentioning them to you as you may not have heard of them) on the North Branch of Cacapon (as I think it is called) a river flowing northward, from among the Mountains of Virginia into the Cohongaronta or Northern Branch of Potomack, which are there called the Ice-caves. The air issuing out of these is so intensely cold, that the insides of them are throughout the year incrusted with a coat of Ice; in some places observed to be several feet in thickness, any part of which being taken away is soon renewed by the dampness and frigorific powers of the atmosphere of the place. My informant had been at these caves and carefully examined them, not above ten days before he mentioned them to me, which was in the end of May last; and then found them in the state described.
                    This is a new Phanomenon of Nature and not easy to be accounted for. How should the air be so much colder than the earth in which it  circulates and is pent up? or if of the same temperature with the earth, why should the earth here be much colder than the mean temperature of it elsewhere in the same latitude? Nitre is known to be productive of cold, and all the Mountains of Virginia to abound with it; but it has not hitherto been observed that in the caverns that produce it plentifully, the air has been colder than in other caverns not possessing this Salt and nitre seems alone scarcely cause sufficient for so singular an effect; I wished much to have ascertained the temperature of some of the caverns where the nitre is found, but it was not in my power to do it after I had received an account of the Ice-caves, much less was it in my power to visit these last, as I had already spent more time among the mountains than I had intended, and had I indulged my inclination for exploring all the wonders of that delightful region I should scarcely yet have crossed the Atlantic; to natives therefore must it be left to make the discoveries, and to me in future to be content with the account of them.
                    When in America I made several attempts to procure the seed of the Buffalo clover, which is said to abound in the Country west of the Mountains; but without effect; should it come in your way at any time to procure some of the seed, I should be greatly obliged to you for a very small quantity of it, it is described as a plant, the cultivation of which is worthy of being attempted. Bartram mentiond to me a singular shrub which he knew of as growing wild only in your neighbourhood, the fruit of which produced a pure oil; and which shrub if I recollect right I also mentiond to you; this may hereafter prove to America what the olive is to Europe; should you know this plant or be able to procure some of the seed of it, I should be glad to present some to my Botanical Friends here.
                    As to affairs in Europe it is as difficult as at any time heretofore to say what may be the result of their present situation; the French are following up their successes in Italy, of which at this moment they may be said to have made an absolute conquest; and are now in the heart of Milan from which the Austrians are fled; with Sardinia they have concluded a peace on their own terms; and on the Rhine the campain has not yet been opend probably as negotiations are carrying on with the Austrians who by Peace alone seem likely to regain their possessions in Italy, or perhaps divert greater evils; as to ourselves we are at peace at home, and relieved from the apprehensions of scarcity, which had been too hastily taken up in the last Autumn; grain and wheat in particular, tho this last bears an higher price than usual here, is cheaper than in almost any other country at this time, (about 9/6 ster: a Bushel, or 2 1/9 Doll: of your money); this has not been effected by foreign import, for at this  price or even one considerably higher, no importation could be looked for; but from our own internal supply proving far greater than was expected, and probably nearly equal to the average produce, and consequently demand of the year; but the crop of 1795 was to make up for the deficient harvest of 1794, and which has been the chief cause of the present high price. The crop now on the ground has no future risks to run, and has every appearance of abundance; but notwithstanding these favourable circumstances we are involved in the evils of warfare; and tho in the progress of it we have nothing to dread from the arms of our opponents even should we be left to stand single against them, yet the expence of the opposition will be to them a victory; and our inability or disinclination to support greater burdens, must be productive of Peace; a fortunate circumstance for mankind that impotence should have power to act when principles that ought to prevail have lost their influence.
                    Remembering, as I always shall do, with pleasure the time I spent in America, the many civilities I received and liberal hospitality I experienced from yourself and so many others, the least return I can make is the offer of my services to yourself or any of your Friends, whether they be in this country or America, and to assure you that I shall never be happier than in receiving your commands and executing of them; I arrived in England in Septr: last after a very short passage, and had the pleasure to find all my family in perfect health; and as no one experienced any inconvenience from my absence, and I had every reason to be pleased with my visit to America I shall hereafter esteem the time I was there as the best spent year of my life. I beg you will make my best respects to Mr: and Mrs: Randolph and Miss Jefferson and mention my remembrance of the civilities I received to all who recollect me and believe me Dear Sir yours most sincerely & faithfully
                    
                        Wm: Strickland
                    
                    
                        P:S: Pray remember me to Col: Cole when yo[u see] him; he desired me to make enquiries after Col: Lynn, who during the war had some time resided with him at Enniscorthy, but I am sorry to inform him that he died during my absence in America; but a Son, or Brother of his is alive and now a Col: in our service. My direction (if required) is W:S: at York. England.
                    
                